MAYER, Circuit Judge,
dissenting.
The Civil Service Reform Act is unambiguous: “the procedures [set out in the collective bargaining agreement] shall be the exclusive procedures for resolving grievances which fall within its coverage.” 5 U.S.C. § 7121(a)(1). There is no dispute that Carter’s, and the other appellants’, overtime claim, premised on an alleged vio*1570lation of section 7 of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., is a “grievance” subject to the negotiated procedures. See 5 U.S.C. § 7103(a)(9)(C)(ii). But he says the section 7121(a)(1) exclusivity prescription does not pertain, and accordingly he is entitled to bring suit in district court. There is no support for this proposition in either the statute or precedent, and I cannot join the court’s endorsement of it today.
In subsections (d) and (e) of section 7121, Congress specifically identified the grievances for which the negotiated procedures are not exclusive; Carter’s overtime claim is not among them. In subsection (c), Congress specified matters that could not be resolved by negotiated procedures; overtime claims are not listed. This absence of an express provision for overtime claims was not the product of congressional inattention to the FLSA. To the contrary, the original Senate version of section 7121(c) expressly included FLSA claims among those matters that could not be grieved. But that proviso was removed in conference, and an exception was retained for only one aspect of the FLSA, the Equal Pay Act, 29 U.S.C. § 206(d), which is now under section 7121(d).
Without basis in the CSRA or its history therefore, Carter’s argument is premised on the principle of statutory construction that “silent repeals of express statutory text are strongly disfavored.” Absent an express repeal of the judicial access afforded by section 16 of the FLSA, 29 U.S.C. § 216, Carter contends that the CSRA cannot be construed as having implicitly done so. I agree, but don’t see how this gets him into the district court.
Now, as before the CSRA, federal employees are entitled to “recover [overtime compensation] against [the government] in any ... court of competent jurisdiction.” Id § 216(b). The effect of Congress’ decision to retain FLSA claims within the ambit of grievable matters, however, is that unionized employees are free to use section 216 as a bargaining chip, and indeed must do so if their FLSA claims are to be judicially resolvable. See 5 U.S.C. § 7121(a)(1), (2). That is, while “the collective-bargaining mechanisms created by Title VII [5 U.S.C. § 7101 et seq.] do not deprive employees of recourse to any of the remedies otherwise provided by statute or regulation,” Karahalios v. National Federation of Federal Employees, Local 1263, 489 U.S. -, -, 109 S.Ct. 1282, 1288, 103 L.Ed.2d 539 (1989), the agreement they negotiate with the government may. See Harris v. United States, 841 F.2d 1097, 1099 (Fed.Cir.1988) (where collectively bargained procedures preclude access to the Claims Court, “the issue is not whether anyone's judicial review is foreclosed, but only whether a claimant must pursue one route or another”). In the deal struck between the union and the Internal Revenue Service in our case, overtime grievances were committed to the exclusive province of the negotiated procedures.
Properly put, the question here is not whether the CSRA effected a repeal of section 216; it is whether an additional exception to section 7121(a)(1) of the CSRA, allowing dual review of overtime claims by the courts and through the negotiated procedures, should be implied. The answer is no.
The CSRA “comprehensively overhauled the civil service system.” Lindahl v. OPM, 470 U.S. 768, 773, 105 S.Ct. 1620, 1624, 84 L.Ed.2d 674 (1985). In view of the CSRA’s “elaborate remedial system that has been constructed step by step, with careful attention to conflicting policy considerations,” Bush v. Lucas, 462 U.S. 367, 388, 103 S.Ct. 2404, 2416, 76 L.Ed.2d 648 (1983), the Supreme Court has declined to grant federal employees access to the courts beyond that provided in the CSRA itself. Thus in Bush, the Court held there was no cause of action for damages under the First Amendment because it is “inappropriate” to “supplement” the “comprehensive procedural and substantive provisions” of the CSRA. Id. at 368, 103 S.Ct. at 2406. Likewise in United States v. Fausto, 484 U.S. 439, —, 108 S.Ct. 668, 672, 98 L.Ed.2d 830 (1988), the Court held that the CSRA’s “integrated scheme of administrative and judicial review” barred review by the Claims Court of personnel decisions giving rise to claims for back pay. Significantly, the Court thereby foreclosed an avenue to the courts that, pre-CSRA, *1571had been open to federal employees. Id. at -, 108 S.Ct. at 676.
Most recently in Karahalios, the Court held that, because the CSRA vests the Federal Labor Relations Authority with exclusive authority to enforce a union’s statutory duty of fair representation, “a parallel remedy in federal district court” cannot be implied. 489 U.S. at —, 109 S.Ct. at 1286. Importantly, the Court said that Title VII of the CSRA “provides recourse to the courts in only three instances,” and that “[t]o hold that the district courts must entertain such cases in the first instance would seriously undermine what we deem to be the congressional scheme....” Id. at -, -, 109 S.Ct. at 1286, 1288.
This goes far in disposing of Carter’s claim. In the judicial access provisions of the CSRA, only the Federal Labor Relations Authority can go to the district court, and then only to petition for “appropriate temporary relief” from an alleged unfair labor practice. See 5 U.S.C. § 7123(d). Even where Congress expressly made exceptions to the exclusive bargained procedures, it only gave access to appellate judicial review; it did not, in contrast to Carter’s proposal, allow de novo trials in the district courts.* See id. § 7121(d), (e)(1), (f). Moreover, parallel judicial remedies are nowhere provided. At best, an aggrieved employee may choose statutory procedures or the negotiated procedure, “but not both.” See id. § 7121(d), (e)(1). The point is clear: Congress narrowly circumscribed the role of the judiciary in its carefully crafted civil service scheme.
Until today, we followed “the Supreme Court’s admonitions to leave the architecture of the federal personnel system to Congress.” Volk v. Hobson, 866 F.2d 1398, 1403 (Fed.Cir.1989). In view of the exclusivity of collectively bargained procedures, we held that Volk, an elementary school teacher employed by the government, could not seek judicial review of her discharge. In addition, we said that courts “should abstain completely from inventing other remedies when Congress has set up a complete, integrated statutory scheme.” Id. at 1402. We therefore concluded that Volk could not sue her superiors in district court for alleged due process violations.
Similarly, in Carr v. United States, 864 F.2d 144 (Fed.Cir.1989), we heeded the Supreme Court’s counsel in Fausto, and held that post-CSRA the Claims Court did not have jurisdiction to review Carr’s removal from federal service. And in Harris, although reserving the particular question presented here, we held “the agreed procedure, arbitration, preclusive of other procedures [for resolving differential pay grievances,] and consequently, that resort to the Tucker Act is precluded.” 841 F.2d at 1100. Other circuits are in accord. See Montplaisir v. Leighton, 875 F.2d 1, 3 (1st Cir.1989), and cases cited (“The circuits have been equally as forthcoming; in a variety of settings, they have followed the Court’s lead and treated CSRA as establishing the sole mechanism for resolving labor conflicts in the federal arena”).
Carter’s reliance on Alexander v. Gardner-Denver Co., 415 U.S. 36, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974), Barrentine v. Arkansas Best Freight System, Inc., 450 U.S. 728, 101 S.Ct. 1437, 67 L.Ed.2d 641 (1981), and Atchison, Topeka and Santa Fe Ry. Co. v. Buell, 480 U.S. 557, 107 S.Ct. 1410, 94 L.Ed.2d 563 (1987), all dealing with private sector labor disputes, is misplaced. Karahalios expressly held that private sector law is not controlling in the context of federal labor controversies. Observing that “federal employment does not rest on contract in the private sector sense,” 489 U.S. at —, 109 S.Ct. at 1288, the Court declined to imply a judicial cause of action for federal employees, even though in Vaca v. Sipes, 386 U.S. 171, 87 S.Ct. 903, 17 L.Ed.2d 842 (1967), it had done so for those in the private sector.
Distinctive features of the CSRA underlie the Court’s rationale in Karahalios, and avoid the cases relied upon by Carter. While Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185, “permits judicial enforcement of private collective-bargaining contracts,” a comparable provision “for suing an agency in federal *1572court” is not found in the CSRA. 489 U.S. at —, —, 109 S.Ct. at 1287, 1288. Moreover, the CSRA is unique in prescribing “exclusive” procedures for the resolution of grievances. Indeed, in recognizing a judicial remedy in Alexander, the Court pointedly relied on legislative history showing that “the Senate defeated an amendment which would have made Title VII [of the Civil Rights Act of 1964] the exclusive federal remedy for most unlawful employment practices.” 415 U.S. at 48 n. 9, 94 S.Ct. at 1019 n. 9.
In holding that bargained procedures are not preclusive of statutory remedies in the private sector, the Court also has emphasized that rights accorded in private labor-management agreements are separate and distinct from those secured by federal statutes. See Alexander, 415 U.S. at 50, 94 S.Ct. at 1020 (“contractual and statutory rights” are of a “distinctly separate nature”); Barrentine, 450 U.S. at 745, 101 S.Ct. at 1447 (“the FLSA rights petitioners seek to assert in this action are independent of the collective-bargaining process”). Under the CSRA, however, the rights of a unionized federal employee are consolidated within the four corners of the collective agreement: Congress defined a “grievance” to include contractual disputes and “any claimed violation ... of any law.” 5 U.S.C. § 7103(9)(C).
Carter’s further argument that a judicial cause of action must obtain because the negotiated procedures provide an inferior remedy is also unpersuasive. He says the negotiated procedures are deficient because an arbitrator may be incapable of resolving the legal issues presented in an overtime grievance, and because the procedures are union-controlled and do not authorize the award of attorney’s fees, liquidated damages, or costs.
In support of his first point, Carter again relies on private sector precedent. See Barrentine, 450 U.S. at 743, 101 S.Ct. at 1446. In the federal sector, however, it is manifest that Congress intended arbitrators to develop the expertise requisite to the construction and application of federal labor laws. Again, the CSRA expressly defines grievances to include violations of law. 5 U.S.C. § 7103(9)(C). Moreover, ar-bitral awards are accorded substantial finality and judicial review is, with but one exception, foreclosed. See id. §§ 7122, 7123.
As to the second point, a similar argument was rejected by Bush. Even assuming “that, as petitioner asserts, civil service remedies were not as effective as an individual damages remedy and did not fully compensate him for the harm he suffered,” 462 U.S. at 372, 103 S.Ct. at 2408, it is not our office to supplement the CSRA. Bush teaches that because “ ‘[t]he relations between the United States and its employees have presented a myriad of problems with which the Congress over the years has dealt[, and because government employment gives rise to policy questions of great import, both to the employees and to the Executive and Legislative Branches,’ ” 462 U.S. at 379, 103 S.Ct. at 2412 (quoting United States v. Gilman, 347 U.S. 507, 509, 74 S.Ct. 695, 696, 98 L.Ed. 898 (1954)), it is for the legislature to define the respective rights and obligations of the government and its employees.
To be sure, Congress has extended the rights and remedies of the FLSA to federal employees. Post-CSRA, however, collective bargaining employees must negotiate with their employing agency whether the statutory remedy will be preserved or FLSA claims will be among those commended to the bargained procedures. Here, by his membership in the union, Carter effectively chose the procedures negotiated by his union representative. He should not now be heard to assail their sufficiency, and we should decline his invitation to meddle with the civil service system. See Patterson v. McLean Credit Union, 491 U.S. —, —, 109 S.Ct. 2363, 2375, 105 L.Ed.2d 132 (1989) (“We should be reluctant, however, to read an earlier statute broadly where the result is to circumvent the detailed remedial scheme constructed in a later statute. See United States v. Fausto, 484 U.S. 439, 108 S.Ct. 668, 98 L.Ed.2d 830 (1988)”).

 Recourse to district court may be available after an adverse decision by the Equal Employment Opportunity Commission. ■ See 5 U.S.C. § 7121(d); 42 U.S.C. § 2000e-16(c).